—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Rosenberg, J.), dated November 16, 2000, which denied its motion for summary judgment dismissing the complaint.
*618Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff alleges that she was injured while participating in a dance competition sponsored by the defendant when the makeshift stage where she was performing started to shake. The defendant has conceded for the purpose of the underlying motion and this appeal that the stage was defective. However, the plaintiff’s own testimony at her examination before trial indicated that she had actual knowledge of this defect. Under the circumstances, the doctrine of assumption of risk mandates the granting of summary judgment dismissing the complaint (see, Lo Piccolo v Town of Oyster Bay Dept. of Parks, 260 AD2d 606). As a matter of law, there was no showing of inherent compulsion (see, Benitez v New York City Bd. of Educ., 73 NY2d 650, 658). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.